DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/042,806 filed on September 30, 2020.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on September 30, 2020.  Currently claims 19-36 remain in the examination. 

Priority

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
5.	Claims 20-33 are objected to because of the following informalities: in these claims, the preamble starts with “The radiofrequency transponder according to.” However, they may be changed to “The passive radiofrequency transponder tag according to.”  
	Appropriate correction is suggested. 
Allowable Subject Matter
s 19 and 34-36 are allowed. 
7.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a passive radiofrequency transponder to be integrated into elastomer blend mass such as a tire.  The passive radiofrequency transponder is comprised of a radiating dipole antenna and an electronic portion.  The arrangement (or the structure) of the radiating dipole antenna and the electronic portion as limited in claim 19 is neither disclosed nor suggested by the cited references.  A process claim limited to manufacturing the passive radiofrequency transponder and A process for manufacturing an identification tag comprising the passive radiofrequency transponder is also allowable.  

8.	This application is in condition for allowance except for the following formal matters raised in paragraph 5 above.

9.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
July 29, 2021